IN THE SUPREME COURT OF TEXAS

                                 No. 08-0584

                          IN RE  MACY'S TEXAS, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary relief, filed July 24,  2008,  is
granted.  All trial court proceedings, in  Cause  No.  2007-C118427,  styled
Erica Tomsic v. Macy's Texas, Inc., in the 150th  District  Court  of  Bexar
County, Texas, are stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this October 10, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk